DETAILED ACTION
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks in the After Final filed on 9th June, 2022.  Claim(s) 1-6, 9-10, and 14-18 were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-18 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6-8) with respect to the rejection of the Claim(s)  under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claims 1 and 9; and Dependent Claims 2-8, and 10-18 are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the sigma delta ADC comprises an individual filter configured to filter the analog signal prior to the analog signal being converted to a digital signal, thereby reducing a power consumption of the sigma delta ADC such that the reception circuit is positioned within the probe”, in combination with the claims, are neither anticipated nor found obvious over the art of record.  Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Claim 9 is essentially the same as Claim 1 and refers to the ultrasound imaging method of Claim 1.  Therefore, Claim 9 is allowed for the same reasons is applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645